DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-9 & 13 are cancelled. Claims 1, 10-12 & 14-17 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-12 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Minamibori (US 2015/0030910 A1) in view of Kandori (US 2016/0145477 A1), Ando (US 2015/0367601 A1), Cho (US 2014/0377554 A1) and Kaibin (US 2014/0370368 A1).
Regarding claims 1 & 14, Minamibori teaches a packaging material (1) for a battery (i.e power storage device) comprising: 										a heat resistant resin layer (2) comprising a bi-axially stretched polyamide film serving as an outer layer; 											a heat fusible resin layer (3) serving as an inner layer;					a metal foil layer (4) such as an aluminum foil having a chemical conversion coating formed on both sides thereof disposed between the heat resistant resin layer and the heat fusible resin layer; 													an outer adhesive layer (5) for bonding the heat resistant layer and the metal foil layer;		an adhesive strengthening layer (30) disposed between the heat resistant layer and the outer adhesive layer, wherein the heat resistant resin layer is composed of a heat resistant resin film with a hot water shrinkage percentage of preferably 3.5% to 5% (Fig. 2; [0049]-[0052] & [0058], [0100]-[0101] & [0119]).										However, Minamibori is silent as to (1) the outer adhesive layer being a cured film of an electron ultraviolet light (UV) curable resin composition comprising an acrylate resin at a content rate of 70 to 98 mass%, a photo-radical polymerization initiator at a content rate of 0.1 to 5 mass%, a silane coupling agent at content rate of 0.1 to 5 mass%, an acid anhydride at a content rate of 0.1 to 5 mass%, a phosphoric acid containing (meth)acrylate at a content rate of 0.1 to 10 mass%, one or more resins selected from the group consisting of an epoxy resin, an oxetane resin and a vinyl ether resin at a content rate of 1 to 20 mass%, and a photo-cationic polymerization initiator at a content rate of 0.5 to 5 mass%; (2) a Young’s modulus of the cured film being 90 MPa to 400 MPa.								Kandori teaches a battery packaging material comprising an adhesive layer provided between a metal layer and a base material layer, wherein the adhesive layer comprises a cured film of an ultraviolet, electron beam, X-ray or gamma ray curable resin composition including: (A) urethane (meth)acrylate (i.e acrylate resin) at a preferred content rate of 90 to 98 mass%; (B) at least one selected from the group consisting of a (meth)acrylate having a phosphoric acid group (i.e phosphoric-acid containing (meth)acrylate) at a preferred content rate of 0.9 to 9.8 mass% and a (meth)acryl-based silane coupling agent (i.e silane coupling agent) at a preferred content rate of 0.18 to 1.9 mass%; (C) a (meth)acrylate having an epoxy group (i.e epoxy resin) at a preferred content rate of 0.9 to 9.8 mass% (Fig. 2; [0008]-[0016] & [0036]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form an adhesive layer composition as described above, because it allows the resin included in the adhesive layer composition to be uniformly cured in a short time without giving a heat history to the resin composition as taught by Kandori ([0036]).			Ando teaches a laminate battery packaging material comprising an adhesive layer formed from a curable resin composition including an acid anhydride at a content rate of preferably less than 2 mass% (Figs. 1-2; [0018], [0027], [0032]-[0034], [0070]-[0071] & [0079]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include an acid anhydride in the UV curable resin composition of modified Minamibori in order to improve adhesion and affinity of the adhesive layer to the metal layer of the laminate packaging material as taught by Ando ([0071]).
	Cho teaches an adhesive layer including a cured film formed from a curable resin composition comprising an acrylate resin and a polymerization initiator including a photo-radical initiator and a photo-cationic polymerization initiator ([0026], [0028]-[0030], [0033]-[0034] & [0036]). Cho further teaches a content of the initiator (i.e including a photo-cationic radical polymerization initiator/a photo radical polymerization initiator) being from 0.01 mass% to 20 mass% ([0037]). The curable resin composition can further include a UV stabilizer ([0039]) typically included in curable resin compositions exposed to UV light.				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a photo-radical polymerization initiator and a photo-cationic polymerization initiator in the curable resin composition of modified Minamibori in order to induce suitable curing of the resin composition as taught by Cho ([0037]). 
Kaibin teaches a packaging material comprising a heat resistant layer (2) serving as an outer layer; a heat fusible resin layer (3) serving as an inner layer; and metal foil layer (4) disposed between both layers, wherein the heat resistant layer and the metal foil layer are bonded via an outer adhesive layer (5) composed of a cured film having a Young’s modulus preferably between 100 MPa and 300 MPa (Fig. 1; [0047]-[0048] & [0066]).						It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to limit a Young’s modulus of the cured film to between 100 MPa and 300 MPa in order to obtain good formability of the packaging material and improve bonding strength between the heat-resistant layer and the metal foil layer as taught by Kaibin ([0066]).
Regarding claims 10 & 15, Minamibori as modified by Kandori, Ando, Cho and Kaibin teaches the respective packaging material of claims 1 & 14 as shown above. Minamibori further teaches a packaging case for a power storage device, wherein the packaging case is made of a formed product of the packaging material ([0048]).
Regarding claims 11-12, Minamibori as modified by Kandori, Ando, Cho and Kaibin, respectively, teaches the packaging case of claim 10 and the packaging material of claim 1 as a packaging member for a battery but does not explicitly teach a power storage device comprising a power storage device main body which is packaged by the packaging member. However, one of ordinary skill in the art would have found it obvious to package an electrode assembly (i.e power storage device main body) of a power storage device such as a battery with the packaging member of modified Minamibori, as described above, because Minamibori teaches the packaging member to be suitable for packaging a battery. As further evidenced by Kandori, the packaging member hermetically seals and stores cell elements such as a positive electrode, a negative electrode and an electrolyte which make up an electrode assembly of the battery.
Regarding claims 16-17, Minamibori as modified by Kandori, Ando, Cho and Kaibin, respectively, teaches the packaging case of claim 15 and the packaging material of claim 14 as a packaging member for a battery but does not explicitly teach a power storage device comprising a power storage device main body which is packaged by the packaging member. However, one of ordinary skill in the art would have found it obvious to package an electrode assembly (i.e power storage device main body) of a power storage device such as a battery with the packaging member of modified Minamibori, as described above, because Minamibori teaches the packaging member to be suitable for packaging a battery. As further evidenced by Kandori, the packaging member hermetically seals and stores cell elements such as a positive electrode, a negative electrode and an electrolyte which make up an electrode assembly of the battery. 


Response to Arguments
Applicant’s arguments, see pages 1-2 of Remarks, filed 07/05/2022, with respect to the 35 U.S.C. 103 rejection under Minamibori, Kandori, Ando, Akita, Hashimoto and Kaibin have been fully considered and are persuasive.  The rejection of claims 1, 10-12 & 14-17 under Minamibori, Kandori, Ando, Akita, Hashimoto and Kaibin has been withdrawn. 
Applicant's arguments filed 07/05/2022 with respect to the 35 U.S.C. 103 rejection under Minamibori, Kandori, Ando, Cho and Kaibin have been fully considered but they are not persuasive. In response to applicant's arguments that one skilled in the art would have no reason to arrive at the claims from the combination of cited prior art, the examiner respectfully disagrees.													Specifically, applicant argues that one skilled in the art would not combine the teachings of Cho with the primary reference (Kandori) because Cho does not teach ultraviolet curable compositions and further does not teach or suggest bonding a heat-resistant layer and a metal foil layer. However, Cho teaches a curable composition for an adhesive layer which can be cured by exposure to heat and/or light ([0028]). Cho further teaches the inclusion of additives such as UV stabilizers in the curable composition ([0039]). One of ordinary skill in the art understands that UV stabilizers are typically included in compositions which are exposed to UV light. Moreover, Cho’s curable resin composition includes a curable component such as multifunctional acrylate which cites a urethane (meth)acrylate as a specific example ([0029]) similarly to Kandori’s curable component expressly disclosed in specific embodiments ([0020]-[0021]). Accordingly, one skilled in the art would have found it obvious to cure the Cho’s curable composition with UV light since Kandori teaches compositions including a resin such as urethane (meth)acrylate capable of being cured by exposure to UV light as described in the above rejection. Thus, while not expressly stated in Cho, one skilled in the art would apply UV light to Cho’s curable composition as a suitable means for inducing curing of a urethane (meth)acrylate-based resin composition in view of Kandori. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 						As to applicant’s arguments that Cho does teach or suggest an adhesive layer bonded to a heat-resistant layer and metal foil layer, it is noted that Cho discloses the curable composition being used as an adhesive layer which is sandwiched between a base film and a gas barrier layer ([0052] & [0064]). The base film can include heat-resistant polymers (i.e polyamide, a polyester such as polyethylene terephthalate) ([0053]) similarly to the heat-resistant layers of Kandori ([0042]-[0043]) and Minamibori ([0058]). Cho is silent as to the gas barrier layer being a metal foil layer but discloses that the gas barrier may be formed using various materials having a moisture blocking property ([0064]). However, one skilled in the art recognizes that metal foil layers are known materials for achieving a gas barrier property as taught by both Minamibori ([0100]) and Kandori ([0046]). Moreover, Cho discloses the inventive adhesive films, which can include the base film and gas barrier layer described above, being used to encapsulate various targets to protect, wherein the targets include an element sensitive to external components such as moisture and vapor ([0065]). Cho cites a secondary battery such as a lithium secondary battery as a specific example of the element to be protected ([0004] & [0065]). Therefore, when Kandori’s curable composition is modified to include a polymerization initiator comprising a photo-radical initiator and a photo-cationic polymerization initiator, suitable curing of the resin composition can be achieved as taught by Cho ([0037]).   							With regards to applicant’s arguments that the combination of cited prior arts would not result in the presently claimed properties, namely a hot water shrinkage percentage of 1.5% to 12% and a young’s modulus of 90 MPa 400 MPa, the examiner respectfully disagrees. In particular applicant contends that the inclusion of a photo-cationic polymerization initiator directly affects the young’s modulus of the cured film. However, the combination of references cited in the above rejection results in the inclusion of a polymerization initiator comprising a photo-radical initiator and a photo-cationic polymerization initiator within a curable composition, such that contents of the polymerization initiators can range from 0.01 mass% to 20 mass% ([0037]) which overlaps with the presently claimed ranges. As noted above, the inclusion of the polymerization initiators enables suitable curing of the adhesive film. Therefore, the claimed property of a young’s modulus of 90 MPa 400 MPa would be expected to be inherently provided by Kandori’s modified curable composition by the including of a photo-radical initiator and a photo-cationic polymerization initiator as taught by Cho.					Thus, in view of the foregoing, claims 1, 10-12 & 14-17 stand rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727